HENRIOD, Justice.
Appeal from a judgment of the trial court, sitting without a jury, based on misrepre* sentation by the defendant manager of an auto agency, by which he induced the Gears to loan him money, ostensibly to give a sick Studebaker outlet a blood or money transfusion. Affirmed, with costs to the Gears.
Without detailing all the facts developed in a voluminous record, suffice it to say the trial court’s findings and conclusions, are amply supported.
This case represents a simple case in human relations, where a man, needing *185money to save a failing business, overextends himself in obtaining it from friends, and conceals the true facts. He took sanctuary in a sister state’s bankruptcy court.
Davis’ whole argument is not so much that he did not misrepresent, but that he did not do it in print. He urges, in substance and effect, that bankruptcy will launder oral deceptions, but not written ones. That simply suggests that one should talk a lot, write nothing, be illiterate, but highly vocal, and thus avoid responsibility, —all under Title 11, Sec. 35(a) (2), (codified Sec. 17(a) (2))- of the Federal Bankruptcy Act. We cannot buy that argument under the facts of this particular case, or the wording of that section as applied thereto. We do not subscribe to such conclusions, and we do not believe or hold that the act says exactly what the appellant says it says, as applied to this case, — some intermediate appellate court decisions from Louisiana seemingly to the contrary notwithstanding.
CROCKETT, C. J., and CALLISTER and TUCKETT, JJ., concur.